DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to amendment filed 5/13/2022.

Response to Amendment/Remarks
Applicant’s remarks in the instant case with amendment, filed May 13, 2022, (see remarks page 14), with respect to the rejection of claim 6, has been fully considered and is persuasive.  The rejection of claim 6, has been withdrawn. 
Claims 6-7, 10, allowed.  The previously allowed Claims 1-5, 8, 9 stand. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art cited include among others (Notice of References): . The claim allowable since the prior art(s) taken either individually or collectively neither teach nor fairly suggest a road surface state estimation device comprising in combination with other claimed limitation as a whole features for a first controller configured to generate the road surface data based on the detection signal, and the first controller causes the first transceiver to transmit the road surface data to the vehicle-body-side system when the first transceiver receives the vehicle-body-side information.  The closest prior art Li, discloses device for road surface state estimation, either singularly or collectively, found deficient disclosing the above allowable features obvious.  Claims 7, 10, further limit allowable claim 6, and therefore, are also allowable.  The reason for allowance of claims 1-5, 8, 9, can be found in the correspondence issued on 02/16/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qutbuddin Ghulamali at (571) 272-3014. The examiner can normally be reached during 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan can be reached via call at 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.